In re: John Doe applying for supervisory review from certain rulings of the Committee on Professional Responsibility & Stay Order
*1388Application denied for the reason that the Committee has the power & duty to decide the admissibility of any tapes to be used in the hearing. This court would authorize contempt proceedings in aid of its jurisdiction. If the Committee possesses or determines that there are “originals” of the tapes involved, the Committee must comply with the previous order of this court in # 58,565.